Detailed Action
This is the final office action for US application number 16/975,828. Claims are evaluated as filed on July 27, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed July 27, 2022 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Vordemvenne, Cowens, Perry, Cain, Buscaglia, Brigido, and Manderson teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that Vordemvenne, Perry, Cain, Buscaglia do not disclose a plurality of interior engaging surfaces defined by the channel (Remarks p. 8-9), Examiner agrees and notes that the plurality of interior engaging surfaces Cowens were and are taught by Cowens as detailed below and on pages 19-20 of the non-final office action dated April 27, 2022.
With regards to Applicant’s argument that Vordemvenne fails to teach “a screw driver securing end having a channel that defines a plurality of interior engaging surfaces for removably receiving a screw driver, a tightening mechanism to secure the screw driver in the channel” (Remarks p. 9), Examiner notes that Vordemvenne discloses drill guide assembly (130) comprising a screw driver securing end (upper right portion as shown in Figs. 10 including portion shown holding 106 in Figs. 10a and 10b, Figs. 10a and 10b) having a channel (opening enabling passage of the upper portion of 106 to achieve the position shown in Figs. 10a and 10b; where the upper portion of 106 is shown in Figs. 8b and 8c as 109 and ¶67 discloses 130 attached to 106 so that 132 always extends through opening 12 of the screw 4) capable of use for removably receiving a screw driver (106, Figs. 10a and 10b, ¶65) and the screw driver securing end capable of use to secure the screw driver in the channel (Figs. 10a and 10b). That is, if the assembly 130 does not comprise a channel in the portion shown receiving the screw driver of Figs. 8b and 8c, i.e. at the screw driver securing end, the relative positioning of the drill guide assembly and the screw driver shown in Figs. 10a and 10b would not be physically achievable. Examiner agrees that Vordemvenne is silent to a plurality of interior engaging surfaces and a tightening mechanism and notes that such are taught by Cowens and Perry in the rejections below and those of the non-final office action dated April 27, 2022.
With regards to Applicant’s argument that Perry fails to teach “a screw driver securing end having a channel that defines a plurality of interior engaging surfaces for removably receiving a screw driver, a tightening mechanism to secure the screw driver in the channel” and that while Perry 28 is being equated to a tightening mechanism, Perry fails to teach that anvil hole 46 is a channel that defines a plurality of interior engaging surfaces (Remarks p. 9-10), Examiner notes that Perry discloses drill guide assembly (25) comprising a screw driver securing end (right portion of 24 as shown in Figs. 1-3 including 46 and 47) having a channel (46) capable of use for removably receiving a screw driver (26) and a tightening mechanism (28) capable of use to secure the screw driver in the channel (Figs. 1 and 3, col. 4 line 66 – col. 5 line 1) via a threaded opening (38, Figs. 2 and 3). Examiner notes that it has not been asserted that Perry teaches a plurality of interior engaging surfaces defined by the channel; thus, such argument is moot.
With regards to Applicant’s argument that Cain fails to teach “a screw driver securing end having a channel that defines a plurality of interior engaging surfaces for removably receiving a screw driver, a tightening mechanism to secure the screw driver in the channel” (Remarks p. 10), Examiner notes that Cain discloses drill guide assembly (26, Figs. 3 and 5) comprising a screw driver securing end (left portion of 36 as shown in Fig. 3 including hole shown in 36 for receiving 30, Fig. 3) having a channel (hole shown in 36 for receiving 30 in Fig. 3, Fig. 3) capable of use for removably receiving a screw driver (if one chooses to insert a screw driver therein). Examiner notes that it has not been asserted that Cain teaches a plurality of interior engaging surfaces defined by the channel or a tightening mechanism; thus, such argument is moot.
With regards to Applicant’s argument that Buscaglia fails to teach “a screw driver securing end having a channel that defines a plurality of interior engaging surfaces for removably receiving a screw driver, a tightening mechanism to secure the screw driver in the channel” (Remarks p. 10), Examiner notes that Buscaglia discloses drill guide assembly (Fig. 44Q) comprising a screw driver securing end (left portion of drill guide assembly as shown in Fig. 44Q). Examiner notes that it has not been asserted that Buscaglia teaches a channel that defines a plurality of interior engaging surfaces for removably receiving a screw driver or a tightening mechanism to secure the screw driver in the channel; thus, such argument is moot.
With regards to Applicant’s argument that there would be no reasonable expectation of success for attempting to modify Vordemvenne to include the tightening mechanism of Perry and the planar surfaces of Cowens (Remarks p. 11), Examiner notes the disclosure of Vordemvenne is silent to the structural features of the back side of the device as shown in Figs. 10a and 10b and is also silent to the structure and function of what appears to be a knob extending from the left side of the generally linear and horizontal portion as shown in Figs. 10A and 10B. Given the views shown in Figs. 8b, 8c, and 10b, it appears to be a reasonable inference that the structure that appears to be a knob includes some structure for fixation of segments at a desired distance above the arc and implant and that the structure of the screwdriver is somehow inserted into an opening/channel. Thus, Examiner is unclear as to how specifying structural features that enable these apparent functions could be reasonably construed to have an unreasonable expectation of success. That is, providing an open channel with planar surfaces as taught by Cowen to align and position the tool in the channel of the drill guide assembly provides a known structure for enabling the position shown in Vordemvenne to be achieved. Further, providing a tightening mechanism to secure and index the screw driver to the appropriate rotational position relative to the screw as taught by Perry provides a known structure for enabling the position shown in Vordemvenne to be achieved and maintained while the position of 134 along the arc is adjusted to achieve positioning of implants as shown in Vordemvenne Fig. 1.
With regards to Applicant’s argument that the channel with planar surfaces and corresponding mating surfaces of Cowens produce a structure that allows the shaft to be translated longitudinally within the channel and thus there is no motivation to modify the device of Vordemvenne to incorporate a structure allowing translation and to incorporate a structure preventing translation as taught by Perry as such are contradictory and there would be no reason to do so and there would be no reasonable expectation of success (Remarks p. 11-12), Examiner notes that that it appears the assumption is being made that the shaft of Vordemvenne is disclosed to not be translatable within the channel; however, the disclosure of Vordemvenne does not provide evidence in support of this assumption. Further, the modification does not both add and prevent translation as argued. Instead, the modification taught by Cowens enables the shaft to be inserted into the channel from an open side, providing a clear means of inserting the shaft into the channel that is unclear from the disclosure of Vordemvenne, and the modification taught by Perry clarifies a known structure for achieving appropriate rotational alignment between the implant and the channel.
With regards to Applicant’s argument that Cowens discloses that the dimensions of the channel and the shaft are such that the shaft is captured in the channel and prevents translation out of the channel per ¶88 which makes a tightening mechanism of Perry unnecessary to contain the shaft within the channel (Remarks p. 12), Examiner notes that it has not been asserted that the tightening mechanism is necessary to contain the shaft within the channel; thus, such argument is moot. Instead, as detailed above and below, the tightening mechanism of Perry ensures an appropriate rotational position of the screw driver securing end relative to the cannulated screw/implant to achieve alignment of the cannulated drill bit guide with the at least one transverse opening.
With regards to Applicant’s argument that there would be no motivation to incorporate the surfaces of Cowens and a tightening mechanism of Perry that would unnecessarily prevent translational motion as Cowen already prevents the shaft from exiting the channel and would undermine the ability of the tightening mechanism to secure the screw position within the channel (Remarks p. 12), Examiner notes that it is unclear how it can reasonably be asserted that this teaching of Cowens is capable of undermining the ability of the tightening mechanism of Perry to secure the screw position within the channel as Cowens does not teach a structure that interferes with the ability of the tightening mechanism to be inserted into it’s corresponding bore and indentation. That is, the tightening mechanism, as taught by Perry, inserts into a corresponding bore 38 and indentation 59, Fig. 3, col. 4 line 66 – col. 5 line 2 and col. 5 lines 48-50 to index the relative rotational positions when the shaft is inserted within the channel. As this is not a function clearly disclosed by Vordemvenne, is not taught by another reference, is not a function taught away from by another modification, and such is clearly beneficial to achieving the alignment of the drill bit guide with the transverse opening such is not and unnecessary modification or teaching that undermines another modification as argued. 
With regards to Applicant’s argument that one would be concerned that if the channel is not a simple hole as in Perry, but includes the surfaces of Cowen, the tightening mechanism would be unable to index the screw positions because the screw may have the ability to move around within the channel so as to evade sufficient contact with the tightening mechanism to hold it in place within the channel and thus there is not reasonable expectation of success in this modification (Remarks p. 12-13), Examiner notes that this argument appears to assume that the shaft of Vordemvenne does not have the ability to move around within the channel; however, the disclosure of Vordemvenne does not provide evidence in support of this assumption. In light of the teaching of Perry, Examiner unclear as to the basis for the assertion that the screw may have the ability to move around within the channel such that it would evade sufficient contact with the tightening mechanism. That is, Perry specifically teaches that the tightening mechanism 28 inserts into a corresponding bore 38 and indentation 59, Fig. 3, col. 4 line 66 – col. 5 line 2 and col. 5 lines 48-50. Accordingly, when the tightening mechanism is inserted into the corresponding holes as taught by Perry, then indexing securement is achieved. That is, Perry does not teach resizing components such that the tightening mechanism cannot engage the corresponding bore and indentation as taught by Perry.
With regards to Applicant’s argument that Brigido fails to teach “a screw driver securing end having a channel that defines a plurality of interior engaging surfaces for removably receiving a screw driver, a tightening mechanism to secure the screw driver in the channel” (Remarks p. 13), Examiner notes that Brigido discloses drill guide assembly (Figs. 12-17) comprising a screw driver securing end (left portion as shown in Fig. 15 including the portion forming 85, Fig. 15; i.e. shown also as the left portion in Fig. 17) having a channel (85) capable of use for removably receiving a screw driver (84, 160, Figs. 16 and 17) and a tightening mechanism (136, 130) capable of use to secure the screw driver in the channel (Fig. 17). Examiner notes that it has not been asserted that Brigido teaches a plurality of interior engaging surfaces defined by the channel; thus, such argument is moot.
With regards to Applicant’s argument that there is no motivation to combine the shoulders of Brigido with the slots/surfaces of Cowens (Remarks p. 13), Examiner notes that it has not been proposed to combine the shoulders of Brigido with the slots/surfaces of Cowens; thus, such argument is moot.
With regards to Applicant’s argument that the shaft having shoulders configured to engage the screw guide assembly is inconsistent the the slots/surfaces of Cowens that allow translational movement within the slot and one would suspect that shoulders engaging the screw guide assembly and prevent the shaft from moving within the slot, which also renders the tightening mechanism redundant and unnecessary and undermines any motivations to combine these features together (Remarks p. 13), Examiner notes that it appears that Applicant is asserting that the shoulders and surfaces of the channel taught by Brigido prevent the shaft from moving within the channel. However, such is contrary to the teachings of Brigido. Instead, the shoulders, as taught by Brigido, slide within the channel 85 until the tightening mechanism 136, 130 is engaged to achieve contact with the screw driver (Figs. 15-17, ¶44). 
With regards to Applicant’s argument that Manderson fails to teach “a screw driver securing end having a channel that defines a plurality of interior engaging surfaces for removably receiving a screw driver, a tightening mechanism to secure the screw driver in the channel” (Remarks p. 14), Examiner notes that such has not been asserted; thus, such argument is moot.

Claim Objections
Claim(s) 6, 24, and 25 is/are objected to because of the following informalities:
Claim 6 line 16 should read “along the arcuate opening[[,]] and to be secured in place”.  
Claim 24 line 7 should read “the at least one transverse opening”.
Claim 24 lines 9 and 14 should read “the at least one transverse opening”.
Claim 24 line 16 should read “placing a second fastener of the one or more fasteners on a second end of the tension band,”.
Claim 25 lines 13-14, 17, and 20 should read “the at least one transverse opening”.
Claim 25 line 16 should read “the cannulated drill bit guide”.
Claim 25 line 23 should read “placing a first fastener of the one or more fasteners”.
Claim 25 line 25 should read “the at least one transverse opening”.
Claim 25 line 27 should read “placing a second fastener of the one or more fasteners on the tension band,”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a tightening mechanism in claim 7 line 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: a means to transmit torque in claim 9 line 5.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 9, 12, 24, and 25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 9 recites/recite the limitation "the screw guide assembly" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to the drill guide assembly, i.e. "the drill guide assembly", and suggests amending to clarify.
Claim(s) 12 is/are unclear with regards to missing words, extra words, and incorrect words in lines 2-8 and the intended scope is unclear. Examiner is interpreting this as referring to, and suggests amending as, “the cannulated screw is [[is]] tapered, threaded in both the head end and the tip end, and has[[with]] a non-threaded region  the head end and the tip end; and, wherein threads in the head end are of greater diameter and smaller pitch than [[the]] threads in the tip end.”
Claim(s) 24 recites/recite the limitation "the ankle" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]an ankle”.
Claim(s) 24 is/are unclear with regards to at least one transverse opening in lines 4-5 and if such is intended to be in addition to the at least one transverse opening of claim 7 lines 12-13 and where such has been shown and disclosed in the original disclosure. Examiner is interpreting this as referring to, and suggests amending as, “the cannulated screw 
Claim(s) 24 is/are unclear with regards to a fibula in line 8 that is in addition to the distal fibula of line 3 and if this are intended to refer to another fibular or the distal fibula of line 3. Examiner is interpreting this as referring to, and suggests amending as, “drilling through [[a]]the distal fibula and”.
Claim(s) 24 recites/recite the limitation "the syndesmosis" in line 19.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]a syndesmosis”.
Claim(s) 25 recites/recite the limitation "the ankle" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]an ankle”.
Claim(s) 25 recites/recite the limitation "the tibia" in line 17.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]a tibia”.
Claim(s) 25 recites/recite the limitation "the patient’s leg" in line 26.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]a patient’s leg”.
Claim(s) 25 recites/recite the limitation "the syndesmosis" in line 29.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]a syndesmosis”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 6, 8, 10, 11, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vordemvenne et al. (US 2021/0128203, hereinafter “Vordemvenne”) in view of Cowens et al. (US 2019/0000509, hereinafter “Cowens”), Perry (US 5,766,174), Cain (US 5,334,205), and Buscaglia et al. (US 2016/0089189, hereinafter “Buscaglia”).
As to claims 7, 6, 8, 24, and 25, Vordemvenne discloses a fixation/reconstruction system (Figs. 1-4c, 8a-8c, 10a, and 10b) comprising: a drill guide assembly (130) comprising a screw driver securing end (upper right portion as shown in Figs. 10 including portion shown holding 106 in Figs. 10a and 10b, Figs. 10a and 10b) having a channel (opening enabling passage of the upper portion of 106 to achieve the position shown in Figs. 10a and 10b; where the upper portion of 106 is shown in Figs. 8b and 8c as 109 and ¶67 discloses 130 attached to 106 so that 132 always extends through opening 12 of the screw 4) capable of use for removably receiving a screw driver (106, Figs. 10a and 10b, ¶65) and the screw driver securing end capable of use to secure the screw driver in the channel (Figs. 10a and 10b); a slotted arcuate section (136, Figs. 10a and 10b) that defines an arcuate opening (Figs. 10a and 10b) capable of use for positioning of a cannulated drill bit guide (Figs. 10a and 10b), and a cannulated drill bit guide (140, Figs. 10a and 10b, ¶67); a cannulated screw (4) having a slot (openings in peripheral edges of 104 as shown in Fig. 2a, Fig. 2a) on a head end (upper end as shown in Figs. 1-3b including 22), at least one transverse opening (12), and an axially extending opening (36, Fig. 2a, ¶56) from the head end to a tip end (lower end as shown in Figs. 1-3b, 16, 32) of the cannulated screw (Figs. 2a, ¶56); and one or more fasteners (6, Fig. 1); further comprising an arcuate drill guide portion (136) capable of receiving the cannulated drill bit guide to slide along (Figs. 10a and 10b). As to claim 6, Vordemvenne discloses that the drill guide assembly has the screw driver securing end and a drill guide end (left portion as shown in Figs. 10a and 10b including portion shown holding 106 in Figs. 10a and 10b, Figs. 10a and 10b), the drill guide end of the drill guide assembly has the slotted arcuate section (as defined, Figs. 10a and 10b). As to claim 8, Vordemvenne discloses one or more of: a screw-guide wire "S" (wire or pin of Vordemvenne ¶41); a drill guide wire "B" (142); and the screw driver (106, Fig. 10a). As to claim 24, Vordemvenne discloses a method capable of use for treating syndesmotic ankle fractures (Figs. 10a and 10b, abstract discloses insertion into an ilium and sacrum, i.e. bone), the method comprising using the drill guide assembly of claim 7, the steps comprising removably inserting a screw-guide wire "S" (wire or pin of ¶41) into an intramedullary space of a distal fibula of an ankle (¶41, abstract discloses insertion into an ilium and sacrum, i.e. bone); the guide wire "S" serving as a guide for the cannulated screw (¶s 41 and 65); inserting the cannulated screw into the intramedullary space of the distal fibula (Fig. 10a, abstract discloses insertion into an ilium and sacrum, i.e. bone); inserting a drill guide wire "B" (142, Fig. 10a) through the at least one transverse opening in the cannulated screw (Fig. 10a); placing a first fastener (6) of the at least one fasteners through the at least one transverse opening of the cannulated screw (Fig. 1 and 10a) thereby allowing tightening and treatment of the bone (abstract discloses insertion into an ilium and sacrum, i.e. bone). As to claim 25, Vordemvenne discloses a method capable of use for treating syndesmotic ankle fractures (Figs. 10a and 10b, abstract discloses insertion into an ilium and sacrum, i.e. bone), the method comprising using the drill guide assembly of claim 6, the steps comprising removably placing a screw-guide wire "S" (wire or pin of ¶41) into an intramedullary space of a distal fibula of an ankle (¶41, abstract discloses insertion into an ilium and sacrum, i.e. bone); the guide wire "S" serving as a guide for the cannulated screw (¶s 41 and 65); inserting the cannulated screw into the intramedullary space of the distal fibula (Fig. 10a, abstract discloses insertion into an ilium and sacrum, i.e. bone); securing the cannulated screw to prevent rotation within the fibula by removably engaging the slot of the cannulated screw with a tip of the screw driver (Figs. 2a, 8a-8c, and 10a) by engaging a shaft (110) of the screw driver within the channel (Figs. 2a, 8a-8c, and 10a); and securing the shaft (Fig. 10a); aligning the drill guide end of the drill guide assembly to a position adjacent the at least one transverse opening in the screw by positioning the cannulated drill bit guide along the arcuate opening in the slotted arcuate section (Fig. 10a); passing a drill guide wire "B" (142, Fig. 10a) though the cannulated drill bit guide (Fig. 10a) through the at least one transverse opening in the cannulated screw (Fig. 10a); the drill guide wire "B" serving as a guide capable of use for a cannulated drill (Fig. 10a); placing a first fastener (6) of the at least one fasteners through the at least one transverse opening of the cannulated screw (Fig. 1 and 10a) thereby allowing tightening and treatment of the bone (abstract discloses insertion into an ilium and sacrum, i.e. bone).
Vordemvenne is silent to the channel defines a plurality of interior engaging surfaces, the screw driver securing end including a tightening mechanism, a drill guide bushing assembly, the arcuate opening for positioning of the drill guide bushing assembly, the cannulated drill bit guide configured to be received by the drill guide bushing assembly, and a tension band. As to claim 6, Vordemvenne is silent to the drill guide end defining a threaded opening configured to receive the tightening mechanism; the tightening mechanism is threaded and has a distal end, wherein the tightening mechanism is configured to be able to be advanced toward the channel; whereby, when the screw driver is within the channel, the distal end contacts the screw driver; the drill guide bushing assembly includes a threaded portion that engages a securing portion and a thumbwheel portion; the threaded portion, the securing portion, and the thumbwheel portion each defining internal openings through which the cannulated drill bit guide can be received; and the drill guide bushing assembly is configured to be slidably positioned along the arcuate opening, and to be secured in place with the thumbwheel portion. As to claim 24, Vordemvenne is silent to treating syndesmotic ankle fractures; removably insert the screw-guide wire "S" into an intramedullary space of a distal fibula of an ankle; inserting the cannulated screw into the intramedullary space of the distal fibula; drilling through the distal fibula and the a tibia to create a passage for the tension band; guiding a first end of the tension band through the passage in the fibula, the at least one transverse opening in the cannulated screw, and the passage in the tibia, and retrieving the first end of the tension band on a medial side of the tibia; placing a first fastener of the one or more fasteners along a central portion of the tension band; guiding the first end of the tension band back through the tibia, the at least one transverse opening of the cannulated screw, and the fibula; and, placing a second fastener of the one or more fasteners on a second end of the tension band, and securing the first and second ends of the tension band, thereby allowing tightening and treatment of syndesmosis. As to claim 25, Vordemvenne is silent to treating syndesmotic ankle fractures; removably placing the screw-guide wire "S" into an intramedullary space of a distal fibula of an ankle; inserting the cannulated screw into the intramedullary space of the distal fibula; securing the cannulated screw within the fibula; and securing the shaft by advancing a distal end of the tightening mechanism in a direction toward the shaft; passing the drill guide wire "B" through the fibula, through the at least one transverse opening in the cannulated screw within the fibula; and through a tibia; the drill guide wire "B" the guide used for a cannulated drill to create a passage for the tension band/forming the passage through the fibula and the tibia with the cannulated drill; guiding a first end of the tension band through the fibula, through the at least one transverse opening in the cannulated screw, and through the tibia, and retrieving the first end of the tension band on a medial side of the tibia; placing a first fastener of the one or more fasteners along a central portion of the tension band; guiding the first end of the tension band back through the tibia, the at least one transverse opening of the cannulated screw, the fibula, and out of a patient's leg; and, placing a second fastener of the one or more fasteners on the tension band, and securing the first end and a second end of the tension band, thereby allowing tightening and treatment of syndesmosis.
Cowens teaches a similar fixation/reconstruction system (Fig. 21) comprising: a drill guide assembly (Fig. 21) comprising a tool securing end (right end of 50 as shown in Fig. 21 including 728, 726, 730, and 732, Fig. 21) having a channel (728, 726) that defines a plurality of interior engaging surfaces (730, 732) capable of use for removably receiving a screw driver (if one chooses to insert such therein, Fig. 21); wherein the tool comprises corresponding surfaces (109, 111) capable of use for engaging the plurality of interior engaging surfaces (Fig. 21, ¶s 87 and 88). As to claim 25, Cowens teaches that engaging a shaft of the tool (102) within the channel defined by the plurality of interior engaging surfaces of the drill guide assembly (Figs. 21-23); 
Perry teaches a similar fixation/reconstruction system (Figs. 1-3) comprising: a drill guide assembly (25) comprising a screw driver securing end (right portion of 24 as shown in Figs. 1-3 including 46 and 47) having a channel (46) capable of use for removably receiving a screw driver (26), a tightening mechanism (28) capable of use to secure the screw driver in the channel (Figs. 1 and 3, col. 4 line 66 – col. 5 line 1) via a threaded opening (38, Figs. 2 and 3); and a cannulated drill bit guide (31); an intramedullary implant (20, Fig. 1) having a slot (65, Figs. 2, 4, and 5) on a head end (upper portion as shown in Figs. 2, 4, and 5, Figs. 2, 4, and 5), at least one transverse opening (32a, 32b, 34a, 34b, 36a, 36b), and an axially extending opening (threaded opening 64, Figs. 2 and 4); and one or more fasteners (screws of col. 5 line 60 and col. 6 lines 1-7). As to claim 6, Perry teaches that the drill guide assembly has the screw driver securing end and a drill guide end (left portion of 24 as shown in Figs. 1-3 including 38, Figs 1-3), the drill guide end defining a threaded opening (38, Figs. 2 and 3) capable of receiving the tightening mechanism (Fig. 3); the tightening mechanism is threaded (Figs. 2 and 3) and has a distal end (right end of 28 as shown in Figs. 2 and 3, Figs. 2 and 3), wherein the tightening mechanism is capable of being able to be advanced toward the channel (Figs. 2 and 3); whereby, when the screw driver is within the channel, the distal end contacts the screw driver (at indention 59, Fig. 3, col. 4 line 66 – col. 5 line 2 and col. 5 lines 48-50). As to claim 25, Perry teaches securing the implant to prevent rotation within the bone by removably engaging the slot of the implant with a tip of the screw driver (via tabs 61, Fig. 2, col. 5 lines 40-41) by engaging a shaft of the screw driver (48, 50, 56, 26, Figs. 2 and 3) within the channel defined by the drill guide assembly (Fig. 3, col. 4 line 66 – col. 5 line 2); and securing the shaft by advancing a distal end of the tightening mechanism in a direction toward the shaft (Figs. 2 and 3); aligning the drill guide end of the drill guide assembly to a position adjacent the at least one transverse opening in the implant (Fig. 3); 
Cain teaches a similar fixation/reconstruction system (Figs. 3 and 5) comprising: a drill guide assembly (26, Figs. 3 and 5) comprising a screw driver securing end (left portion of 36 as shown in Fig. 3 including hole shown in 36 for receiving 30, Fig. 3) having a channel (hole shown in 36 for receiving 30 in Fig. 3, Fig. 3) capable of use for removably receiving a screw driver (if one chooses to insert a screw driver therein); and a drill guide bushing assembly (46, 40, 44, 42), a slotted arcuate section (38) that defines an arcuate opening (48) capable of use for positioning of the drill guide bushing assembly (Fig. 3), and a cannulated drill bit guide (50, 66) capable of being received by the drill guide bushing assembly (Fig. 3); and a screw (30, Fig. 3). As to claim 6, Cain teaches that the drill guide assembly has the screw driver securing end and a drill guide end (38 and right portion of 36, Fig. 3), the drill guide end of the drill guide assembly has the slotted arcuate section (as defined); the drill guide bushing assembly includes a threaded portion (42, Fig. 3, col. 3 lines 59-64 disclose that 40, 42, and 44 are fixed in place by tightening wing nut 40; where col. 3 line 56 discloses that 32 is also a wing nut and is shown in Figs. 3 and 5 to be threaded and engage a threaded opening; i.e. the connections within 46 are threaded, which is further as evidenced by the usage of threading in Foley US 2014/0025121, Fig. 3, ¶22 discloses that such members 92, 94 are threadingly engaged) that engages a securing portion (44, Fig. 3) and a thumbwheel portion (40); the threaded portion, the securing portion, and the thumbwheel portion each defining internal openings through which the cannulated drill bit guide can be received (Fig. 3); and the drill guide bushing assembly is capable of being slidably positioned along the arcuate opening (Fig. 3, col. 2 lines 34-35) and being secured in place with the thumbwheel portion (Fig. 3, col. 3 lines 59-64 disclose that 40, 42, and 44 are fixed in place by tightening wing nut/thumbwheel portion 40). As to claim 25, Cain teaches aligning the drill guide end of the drill guide assembly to a position by positioning the drill guide bushing assembly along the arcuate opening in the slotted arcuate section (Figs. 3 and 5); passing a drill guide wire "B" (70) through the cannulated drill bit guide (Fig. 5); the drill guide wire "B" serving as a guide (col. 4 lines 40-41) capable of use for a cannulated drill (drill of col. 4 lines 40-41) to create a passage (col. 4 lines 40-41); 
Buscaglia teaches a similar fixation/reconstruction system (Figs. 44Q-S) comprising: a drill guide assembly (Fig. 44Q) comprising a screw driver securing end (left portion of drill guide assembly as shown in Fig. 44Q); and a cannulated drill bit guide (portion forming aperture 16 of the device of ¶195, Fig. 44Q, ¶195); an intramedullary implant (200, Figs. 44Q-44S) having a head end (lower portion as shown in Figs. 44Q-S), at least one transverse opening (16, 18, Figs. 44Q-S, ¶195); a tension band (suture bundle of ¶195, Figs. 44R and 44R, ¶195) 18; and one or more fasteners (26s, screws shown in lower portion of 200 in Figs. 44R and 44S, Figs. 44R and 44S); wherein the similar fixation/reconstruction system is used in a method of securing a syndesmosis between a tibia and a fibula (Figs. 44Q-44S, ¶195). Buscaglia teaches that using the tension band with fasteners 26s is an alternate method to using a screw (22, Fig. 44P) to secure a syndesmosis between a tibia and a fibula (Figs. 44P-44S, ¶s 194 and 195). As to claim 24, Buscaglia teaches a method for treating syndesmotic ankle fractures (Figs. 44A-44S, ¶182) using the fixation/reconstruction system of claim 7 (Figs. 44Q-44S, ¶182), the method comprising removably inserting a screw-guide wire "S" (404, 412, ¶s 184 and 186) into an intramedullary space of a distal fibula of an ankle (Figs. 44B-44D), the guide wire "S" serving as a guide for the implant (by properly positioning guide 416 and inserting the implant therethrough, Figs. 44F-44H, ¶s187 and 188); inserting the implant into the intramedullary space of the distal fibula (Fig. 44H, ¶188); inserting a drill guide wire "B" (shown extending above 426 in Fig. 44Q, Fig. 44Q) through the at least one transverse opening in the implant (Fig. 44Q); drilling through the a fibula and the a tibia (with drill 426, 422, Fig. 44Q, ¶19) to create a passage (Figs. 44B and 44Q, ¶195) capable of use for the tension band (Figs. 44R and 44S); guiding a first end of the tension band through the passage in the fibula, the at least one transverse opening in the implant, and the passage in the tibia (Figs. 44Q-44S), and retrieving the first end of the tension band on a medial side of the tibia (Figs. 44Q-44S); placing a first fastener (26) of the one or more fasteners along a central portion of the tension band (Figs. 44Q-44S); guiding the first end of the tension band back through the tibia (Figs. 44Q-44S), the at least one transverse opening of the implant, and the fibula (Figs. 44Q-44S); placing a second fastener (26) of the one or more fasteners on a second end of the tension band (Figs. 44Q-44S), and securing the first and second ends of the tension band (Figs. 44Q-44S), thereby allowing tightening and treatment of a syndesmosis (Figs. 44Q-44S, ¶195). As to claim 25, Buscaglia teaches a method for treating syndesmotic ankle fractures (Figs. 44A-44S, ¶182) using the fixation/reconstruction system of claim 6 (Figs. 44Q-44S, ¶182), the method comprising removably placing a screw-guide wire "S" (404, 412, ¶s 184 and 186) into an intramedullary space of a distal fibula of an ankle (Figs. 44B-44D), the guide wire "S" serving as a guide for the implant (by properly positioning guide 416 and inserting the implant therethrough, Figs. 44F-44H, ¶s187 and 188); inserting the implant into the intramedullary space of the distal fibula (Fig. 44H, ¶188); securing the implant to prevent rotation within the fibula (Figs. 44H, ¶188); aligning a drill guide end (right portion of drill guide assembly as shown in Fig. 44Q) of the drill guide assembly to a position adjacent the at least one transverse opening in the implant (Fig. 44L, ¶191); passing a drill guide wire "B" (shown extending above 426 in Fig. 44Q, Fig. 44Q) through the cannulated drill bit guide, through the fibula, through the at least one transverse opening in the implant within the fibula, and through a tibia (Fig. 44Q); the drill guide wire "B" serving as a guide (Fig. 44Q) capable of use for a cannulated drill (426, 422, Fig. 44Q, ¶195) to create a passage (Fig. 44Q) capable of use for the tension band (Figs. 44R and 44S); forming the passage through the fibula and the tibia with the cannulated drill (Fig. 44Q, ¶195); guiding a first end of the tension band through the fibula, through the at least one transverse opening in the implant, and through the tibia (Figs. 44Q-44S), and retrieving the first end of the tension band on a medial side of the tibia (Figs. 44Q-44S); placing a first fastener (26) of the one or more fasteners along a central portion of the tension band (Figs. 44Q-44S); guiding the first end of the tension band back through the tibia (Figs. 44Q-44S), the at least one transverse opening of the implant, the fibula, and out of a patient's leg (Figs. 44Q-44S); and, placing a second fastener (26) of the one or more fasteners on the tension band (Figs. 44Q-44S), and securing the first end and a second end of the tension band (Figs. 44Q-44S), thereby allowing tightening and treatment of a syndesmosis (Figs. 44Q-44S, ¶195).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to clarify/specify that the screw driver securing end channel and screw driver as disclosed by Vordemvenne comprises a circumferentially open channel with planar surfaces and corresponding tool mating surfaces as taught by Cowens in order to align the devices for inserting the tool into the channel (Cowens ¶88) to position the tool within the securing end (Cowens Figs. 21-23; Vordemvenne Figs. 10a and 10b).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify/clarify the screw driver securing end and screw driver as disclosed by Vordemvenne to include a tightening mechanism, i.e. a threaded fastener, and a corresponding holes/indentations as taught by Perry in order for the screw driver securing end and cannulated screw/implant to be indexed so that the cannulated drill bit guide aligns with the at least one transverse opening (Perry col. 3 lines 33-36, col. 4 line 65 – col. 5 line 2; Vordemvenne Figs. 10a and 10b), i.e. to ensure appropriate rotational position of the screw driver securing end relative to the cannulated screw/implant to achieve alignment of the cannulated drill bit guide with the at least one transverse opening; where insertion of the threaded end into the indentation secures the indexed position. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the slotted arcuate section as disclosed by Vordemvenne to include an arcuate slot and a drill guide bushing assembly as taught by Cain in order to select a known alternative arcuate sliding mechanism for positioning a cannulated drill bit guide along an arcuate drill guide portion and fixing the position of the cannulated drill bit guide (Cain Fig. 3, col. 3 lines 57-63). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the system and method for securing bone and replace the one or more fasteners as disclosed by Vordemvenne with the tensioning band and corresponding one or more fasteners as taught by Buscaglia in order to perform a method of securing a syndesmosis between a tibia and a fibula (Buscaglia Figs. 44Q-44S, ¶195) using a known alternative fastener (Buscaglia Figs. 44P-44S, ¶s 194 and 195).

As to claim 10, the combination of Vordemvenne, Cowens, Perry, Cain, and Buscaglia disclose the invention of claim 7 as well as the cannulated screw, the drill guide assembly, the tension band, and the one or more fasteners as detailed above. 
The combination of Vordemvenne, Cowens, Perry, Cain, and Buscaglia is silent to packaging as a sterilized kit.
It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to provide all the implants and tools of the combination of Vordemvenne, Cowens, Perry, Cain, and Buscaglia packaged as a sterilized kit, since Applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing the implants and tools for a surgery in a form ready for use during the surgery, i.e. to simplify surgical preparation and aid in ensuring all elements necessary for performing a surgery are provided. 

As to claim 11, the combination of Vordemvenne, Cowens, Perry, Cain, and Buscaglia disclose the invention of claim 8 as well as the cannulated screw, the drill guide assembly, the one tension band, the one or more fasteners, the screw-guide wire "S", the drill guide wire "B", and the screw driver as detailed above. 
The combination of Vordemvenne, Cowens, Perry, Cain, and Buscaglia is silent to packaging as a sterilized kit.
It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to provide all the implants and tools of the combination of Vordemvenne, Cowens, Perry, Cain, and Buscaglia packaged as a sterilized kit, since Applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing the implants and tools for a surgery in a form ready for use during the surgery, i.e. to simplify surgical preparation and aid in ensuring all elements necessary for performing a surgery are provided. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vordemvenne, Cowens, Perry, Cain, and Buscaglia in view of Brigido (US 2010/0010490).
As to claim 9, the combination of Vordemvenne, Cowens, Perry, Cain, and Buscaglia discloses the invention of claim 8 as well as the screw driver has a shaft (110, 109), and a tip (112 of 109, lower end of 110 as shown in Fig. 8a, Figs. 8a and 8b, ¶65); the tip has opposing ears (Figs. 8a and 8b) that are capable of engaging the slot on the head end (Figs. 8a-8c), providing a means to transmit torque to drive the cannulated screw (Figs. 8a-8c, 10a, and 10b, ¶s 65 and 67) and to align the cannulated screw to the drill guide assembly (Figs. 8a-8c, 10a, and 10b, ¶s 65 and 67); positioning the shaft axially and rotationally with respect to the drill guide assembly (Figs. 10a and 10b).
The combination of Vordemvenne, Cowens, Perry, Cain, and Buscaglia is silent to the tip having an axially extending threaded tightening mechanism and the shaft defines a plurality of external engaging surfaces that have upper and lower shoulders that are configured to engage the drill guide assembly.
Brigido teaches a similar fixation/reconstruction system (Figs. 4B, 9, and 12-17) comprising: a drill guide assembly (Figs. 12-17) comprising a screw driver securing end (left portion as shown in Fig. 15 including the portion forming 85, Fig. 15; i.e. shown also as the left portion in Fig. 17) having a channel (85) capable of use for removably receiving a screw driver (84, 160, Figs. 16 and 17) and a tightening mechanism (136, 130) capable of use to secure the screw driver in the channel (Fig. 17); and at least one intramedullary implant (12, Figs. 4B and 9) having a slot (54) on a head end (upper end as shown in Fig. 9), at least one transverse opening (28s, 44, 46), and an axially extending opening (48); and one or more fasteners (screws shown in Fig. 4B); wherein the screw driver has a shaft (84, 160, Fig. 16) and a tip (lower-right portions of 84, 160 as  shown in Fig. 16); the tip has an axially extending threaded tightening mechanism (166, Fig. 16, ¶46); the tip has opposing ears (130s, Fig. 16, ¶44) that are capable of engaging the slot on the head end (Figs. 14 and 17, ¶44), providing a means to transmit torque to drive the cannulated screw (Figs. 14 and 17, ¶46) and to align the cannulated screw to the drill guide assembly (Figs. 14 and 17, ¶46); and the shaft defines a plurality external engaging surfaces (at and around 120 as shown in Fig. 16, Fig. 16) that have upper and lower shoulders (Fig. 16) that are capable of engaging the drill guide assembly (Fig. 17), positioning the shaft axially and rotationally with respect to the drill guide assembly (Figs. 14 and 17).
It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to modify the screw driver shaft and tip as disclosed by the combination of Vordemvenne, Cowens, Perry, Cain, and Buscaglia to have the shapes disclosed by Brigido, since Applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing surfaces to engage between a screw driver and a drill guide (Brigido Figs. 14-17). 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vordemvenne, Cowens, Perry, Cain, and Buscaglia in view of Manderson (US 2005/0107791”).
As to claim 12, the combination of Vordemvenne, Cowens, Perry, Cain, and Buscaglia disclose the invention of claim 7 as well as that the cannulated screw is tapered (Fig. 2d), threaded in both the head end and the tip end (Fig. 2d, ¶56), and has a non-threaded region between the head end and the tip end (28, Fig. 2d, ¶56); and, wherein threads in the head region are of greater diameter than threads in the tip end (Fig. 2d, ¶56).
The combination of Vordemvenne, Cowens, Perry, Cain, and Buscaglia is silent to the threads in the head region are of smaller pitch than the threads in the tip region. 
Manderson teaches a similar fixation/reconstruction system (Figs. 1-6) comprising: at least one cannulated screw (200) having a slot (openings in periphery as shown in Fig. 5, Figs. 3 and 5, ¶33) on a head end (lower portion as shown in Fig. 4), at least one transverse opening (230) and an axially extending opening (shown by dashed lines in Figs. 2 and 3) from the head end to a tip end of the cannulated screw (Figs. 2-4); and one or more fasteners (235, 245, Figs. 4-6); wherein the cannulated screw is tapered (Figs. 2 and 3, ¶46), threaded in both the head end (220, Figs. 2 and 3), and the tip end (215, Figs. 2 and 3), and has a non-threaded region (225, Figs. 2 and 3) between the head end and the tip end (Figs. 2-4); and, wherein threads in the head end are of greater diameter and smaller pitch than threads in the tip end (Figs. 2 and 3,¶46). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the relative pitch of the threads as disclosed by the combination of Vordemvenne, Cowens, Perry, Cain, and Buscaglia to have a smaller pitch in the head end than the tip end as taught by Manderson in order to perform desired compression for a particular implementation (Manderson ¶46). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892, Notice of References Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775